EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Joshua P. Larsen on 12/15/2021.
The application has been amended as follows: 

1.	(Currently Amended) An orthopaedic surgical instrument comprising:
a customized patient-specific surgical instrument comprising:
a metallic base plate sized to be positioned on a patient’s bone, the base plate having (i) a bone-facing surface including a customized patient-specific negative contour configured to receive a corresponding positive contour of the patient’s bone and (ii) an outer surface positioned opposite the bone-facing surface,
a metallic guide body attached to, and extending from, the outer surface to a free end, the guide body including an elongated opening that is defined in its free end, and
a guide slot extending from the elongated opening in the guide body through a first opening defined in the bone-facing surface, the guide slot being sized and shaped to guide a surgical tool into engagement with the patient’s bone;
wherein the customized patient-specific surgical instrument is a single monolithic metallic component including a plurality of laminations.

2.	(Original) The orthopaedic surgical instrument of claim 1, wherein the guide slot is sized and shaped to guide a fixation pin into engagement with the patient’s bone.

3.	(Original) The orthopaedic surgical instrument of claim 1, wherein the guide slot is sized and shaped to guide a cutting saw blade into engagement with the patient’s bone.

4.	(Currently Amended) The orthopaedic surgical instrument of claim 1, wherein the customized patient-specific surgical instrument further comprises:
a boss attached to, and extending from, the outer surface to a free end spaced apart from the free end of the guide body, the boss including an opening that is defined in its free end, and
a drill guide [[slot ]]extending from the opening in the boss through a second opening defined in the bone-facing surface, the drill guide [[slot ]]being sized and shaped to guide a surgical drill into engagement with the patient’s bone.

5.	(Original) The orthopaedic surgical instrument of claim 4, wherein the boss extends from a base attached to the outer surface of the base plate to the free end, wherein the base is wider than the free end, and wherein the boss includes a tapered surface that extends from the base to the free end.

6.	(Currently Amended) The orthopaedic surgical instrument of claim 4, wherein:
the 
the customized patient-specific surgical instrument further comprises a second drill guide [[slot ]]extending in an anterior-posterior direction from a second opening in the body through a third opening defined in the bone-facing surface, the second drill guide [[slot ]]being sized and shaped to guide a surgical drill into engagement with the patient’s bone.



8.	(Original) The orthopaedic surgical instrument of claim 1, wherein the customized patient-specific surgical instrument includes a customized patient-specific cavity that is defined in the base plate, the cavity being sized and shaped to be positioned over a portion of the patient’s bone to prevent contact between the portion of patient’s bone and the customized patient-specific surgical instrument.

9.	(Original) The orthopaedic surgical instrument of claim 8, wherein the cavity is positioned proximal of the guide body.

10.	(Currently Amended) The orthopaedic surgical instrument of claim 1, wherein the base plate includes:
a first section attached to [[one of ]]a distal end 
a second section that is spaced apart from the first section of the base plate and is attached to the 

11.	(Original) The orthopaedic surgical instrument of claim 10, wherein the first section includes a pair of posteriorly-extending arms, each arm including a portion of the customized patient-specific negative contour configured to receive a portion of the corresponding positive contour of the patient’s bone.



13. 	(Canceled)

14.	(Original) An orthopaedic surgical instrument comprising:
a single monolithic metallic customized patient-specific surgical instrument including a plurality of laminations of metallic material, the customized patient-specific surgical instrument comprising:
a bone-facing surface configured to engage a patient’s bone, the bone-facing surface including a customized patient-specific negative contour configured to receive a corresponding positive contour of the patient’s bone, 
an outer surface positioned opposite the bone-facing surface, and
a guide slot defined in the bone-facing surface, the guide slot being sized and shaped to guide a surgical tool into engagement with the patient’s bone.

15.	(Original) The orthopaedic surgical instrument of claim 14, wherein the guide slot is sized and shaped to guide a fixation pin into engagement with the patient’s bone.

16.	(Original) The orthopaedic surgical instrument of claim 14, wherein the guide slot is sized and shaped to guide a cutting saw blade into engagement with the patient’s bone.



18.	(Original) The orthopaedic surgical instrument of claim 14, wherein the customized patient-specific surgical instrument comprises a guide body attached to, and extending from, the outer surface to a free end.

19.	(Original) The orthopaedic surgical instrument of claim 18, wherein the guide body includes an elongated opening that is defined in its free end.

20.	(Original) The orthopaedic surgical instrument of claim 19, wherein the guide slot extends from the elongated opening in the guide body to the bone-facing surface.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Vienneau et al. (US 2937352) discloses an apparatus/method involving a plurality of laminations and metallic aspects (e.g. col. 2, lines 21-26), but fails to disclose at least a customized patient-specific surgical instrument as claimed. There would have been no obvious reason to modify the Vinneau et al. apparatus/method to satisfy at least this and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Vinneau et al. apparatus/method incapable of continuing to operate in the particular manner set forth within the Vinneau et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In another example, Aram et al. (US 8979855) discloses an apparatus/method 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.